Furniture Brands International, Inc. 101 South Hanley Road St. Louis, Missouri 63105 For Further Information Call Dan Stone 314-863-1100 INFORMATION FOR IMMEDIATE RELEASE FURNITURE BRANDS INTERNATIONAL ACKNOWLEDGES SUN CAPITAL’S DEMAND FOR STOCKHOLDER INFORMATION St. Louis, Missouri, March 31, 2008 – Furniture Brands International (NYSE: FBN) today acknowledged receipt of a letter from SCSF Equities, LLC demanding stockholder information for the purpose of potentially pursuing a proxy contest with respect to the election of the board of directors of Furniture Brands.The letter was filed with the Securities and Exchange Commission on Friday, March 28.Sun Capital holds approximately 9.5% of all outstanding shares. "We are disappointed Sun Capital is considering pursuit of a costly and disruptive proxy contest. A proxy contest can only serve as a distraction to the company when attention and resources would be better used in creating value for stockholders by implementing our strategic plan. We assure all of our stockholders that we remain committed, as always, to doing what is right for our stockholders, our employees, and our customers," said W.G. (Mickey) Holliman, Chairman of the Furniture Brands board of directors. “Our strategic plan provides the framework for Furniture Brands to achieve maximum stockholder value,” said Ralph P. Scozzafava, Vice Chairman and Chief Executive Officer.“We have achieved significant milestones for each of the plan’s four key elements – Build our brand power, Win with customers, Deliver operational excellence, and Grow and develop our people – and we are building momentum in a challenging operating environment,” Mr. Scozzafava said. “This plan has already resulted in significant achievements, all of which are part of Furniture Brands’ transformation from a holding company to a vertically integrated operating company that delivers profitable growth,operating efficiencies, and stockholder value,”Mr. Scozzafava said.Milestones achieved to date include: · Furniture Brands has aggressively reduced inventories by more than $100 million, rationalized operations, paid down debt of more than $20 million, and reduced dividend payments by $23 million annually.As a result, the company’s year-end 2007 balance sheet has the most cash and the least debt since the company’s 1992 recapitalization. · The balance sheet will be further strengthened by the sale of the HBF office furniture unit for $75 million and additional working capital improvements. · Major actions taken during 2007 that will drive increased earnings in 2008 include closing 18 unprofitable retail stores, closing eight manufacturing plants and warehouses, and consolidating shared administrative functions across the entire brand platform. · FBN Asia was launched in early 2008 to improve margins, reduce costs, and enhance delivery and quality metrics with third-party manufacturers. · The company’s Executive Leadership Team is in place.Since May 2007, the company has added a new chief executive officer, chief financial offer, chief marketing officer, general counsel, presidents of the four major brand groups, and leaders of the supply chain management and strategy/business development functions. · The company has established a consumer research unit to leverage the power of the strongest portfolio in the home furnishing industry, increase the success rate of new product introductions, and support higher margins. In considering Sun Capital’s interest in the company, the Furniture Brands board of directors has raised the following concerns: · Sun Capital has significant positions in several furniture manufacturers and retailers that compete directly with Furniture Brands, including Berkline/Benchcraft, Lexington, Powell, Wickes, Rowe, Nationwide Warehouse, and Design Within Reach.Granting Sun Capital access to proprietary and confidential information concerning Furniture Brand’s strategy and operations could impair the Company’s competitive position. · In light of their stated interest in acquiring Furniture Brands, allowing Sun Capital to opportunistically influence the strategic direction of the company from a board position may not be in the best interest of all stockholders. · Sun Capital has a mixed record of performance in the home furnishings industry.A number of Sun Capital’s furniture industry portfolio investments are currently in bankruptcy, and one of those entities is a debtor to Furniture Brands of more than $2 million. "While adisruptive proxy contest would not be a preferable course of action, the Company will continue to maximize the interests of stockholders consistent with our goal of delivering high performance and long-term stockholder value," Mr. Holliman said. Important Additional Information In connection with the 2008 Annual Meeting of Stockholders, the Company has filed a proxy statement regarding the 2008 Annual Meeting with the U.S. Securities and Exchange Commission and is mailing the definitive proxy statement and a proxy card to each stockholder entitled to vote at the 2008 Annual Meeting. STOCKHOLDERS ARE URGED TO READ THE PROXY STATEMENT AND ANY OTHER RELEVANT DOCUMENTS WHEN THEY BECOME AVAILABLE BECAUSE THEY CONTAIN IMPORTANT INFORMATION. The proxy statement and other documents (when available) relating to the 2008 Annual Meeting can be obtained free of charge from the SEC’s website at http://www.sec.gov. These documents can also be obtained free of charge from the Company at the Company’s website at www.furniturebrands.com under the “Investor Info” tab, or upon written request to Furniture Brands International, Inc., 101 South Hanley Road, Suite 1900, St. Louis, MO 63105, Attention: Corporate Secretary.In addition, copies of the Proxy Statement maybe requested by contacting the Company’s proxy solicitor, Morrow & Co., by telephone toll free at 800-607-0088. The Company and its directors, director nominees and executive officers may be deemed to be participants in the solicitation of proxies in connection with the 2008 Annual Meeting. Information regarding the interests of the directors, director nomineesand executive officers of the Company in the solicitation is more specifically set forth in the definitive proxy statement that was filed by the Company with the SEC and which is available free of charge from the SEC and the Company, as indicated above. About Furniture Brands Furniture Brands International (NYSE: FBN) is a vertically integrated operating company that is one of the nation’s leading designers, manufacturers, and retailers of home furnishings.With annual sales in excess of $2 billion, it markets through a wide range of retail channels, from mass merchant stores to single-brand and independent dealers to specialized interior designers.Furniture Brands serves its customers through some of the best known and most respected brands in the furniture industry, including
